



Exhibit 10.3.1


AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT
AGREEMENT


Agreement made and entered into effective as of the 21st day of December (the
“Effective Date”), by and between Mastercard International Incorporated, a
Delaware corporation (the “Company”) and Martina Hund-Mejean (the “Executive”).
W I T N E S S E T H:
WHEREAS, the Executive and the Company have previously entered into an
Employment Agreement, effective as of the 30th day of December 2008, amended and
restated as of the 24th day of December 2012 (the “Amended and Restated
Employment Agreement”) and;
WHEREAS, the Executive and the Company wish to further amend the Amended and
Restated Employment Agreement and continue the employment of the Executive on
the modified terms and conditions specified herein;
NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:
1.
Elimination of Gross-Up Payments

Section 5.2.7 of the Amended and Restated Employment Agreement, entitled
“Gross-Up Payments” is hereby deleted in its entirety. All other terms and
conditions set forth in the Amended and Restated Employment Agreement remain
otherwise in effect, in accordance with its terms.
IN WITNESS WHEREOF, each of the Company and the Executive has executed this
Agreement effective as of the Effective Date.
 
MASTERCARD INTERNATIONAL INCORPORATED


/s/ MARTINA HUND-MEJEAN
    Martina Hund-Mejean
By: /s/ AJAY BANGA
        Ajaypal Banga
        President and Chief Executive
        Officer






